Case 1:19-cv-00434-CFC-CJB Document 212 Filed 07/17/20 Page 1 of 7 PageID #: 10166




                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF DELAWARE

      PHARMACYCLICS LLC and                 )
       JANSSEN BIOTECH, INC.,               )
                                            )
                 Plaintiffs,                )
                                            )
                     v.                     )
                                            )    C.A. No. 18-192 (CFC) (CJB)
         CIPLA LIMITED, et al.,             )          (Consolidated)
                                            )
               Defendants.                  )
                                            )
                                            )
      PHARMACYCLICS LLC and                 )
       JANSSEN BIOTECH, INC.,               )
                                            )
                 Plaintiffs,                )    C.A. No. 19-434 (CFC) (CJB)
                                            )
                     v.                     )
                                            )
   ALVOGEN PINE BROOK LLC and               )
      NATCO PHARMA LTD.,                    )
                                            )
               Defendants.
                                            )
                                            )

                           PLAINTIFFS’ MOTION TO STRIKE
                       DEFENDANTS’ UNTIMELY EXPERT OPINIONS

         Plaintiffs Pharmacyclics LLC and Janssen Biotech, Inc. hereby move to strike the

  untimely opinions of Defendants Alvogen Pine Brook LLC and Natco Pharma Ltd.’s experts

  Dr. Reza Fassihi and Dr. Michael L. Grossbard and Defendants Zydus Worldwide DMCC and

  Cadila Healthcare Limited’s expert Dr. Leslie Oleksowicz. The grounds for this motion are set

  forth in Plaintiffs’ Opening Letter Brief and supporting papers submitted herewith.
Case 1:19-cv-00434-CFC-CJB Document 212 Filed 07/17/20 Page 2 of 7 PageID #: 10167




                                              MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                              /s/ Jeremy A. Tigan
  OF COUNSEL:
                                              Jack B. Blumenfeld (#1014)
  Christopher N. Sipes                        Jeremy A. Tigan (#5239)
  Erica N. Andersen                           Jennifer A. Ward (#6467)
  David A. Garr                               1201 North Market Street
  Brianne Bharkhda                            P.O. Box 1347
  Chanson Chang                               Wilmington, DE 19899
  Nicholas L. Evoy                            (302) 658-9200
  Justin Thomas Howell                        jblumenfeld@mnat.com
  Laura Dolbow1                               jtigan@mnat.com
  COVINGTON & BURLING LLP                     jward@mnat.com
  One CityCenter
  850 Tenth Street NW                         Attorneys for Plaintiffs
  Washington, DC 20001-4956
  (202) 662-6000

  Alexa Hansen
  David Denuyl
  COVINGTON & BURLING LLP
  Salesforce Tower
  415 Mission Street, Suite 5400
  San Francisco, CA 94105
  (415) 591-6000

  Attorneys for Pharmacyclics LLC




  1
    Member of the Bar of Tennessee, District of Columbia Bar membership pending; supervised
  by principals of the Firm.



                                             2
Case 1:19-cv-00434-CFC-CJB Document 212 Filed 07/17/20 Page 3 of 7 PageID #: 10168




  Irena Royzman
  Marcus A. Colucci
  Cristina L. Martinez
  Jonathan Pepin
  Christine Willgoos
  KRAMER LEVIN NAFTALIS & FRANKEL LLP
  1177 Avenue of the Americas
  New York, NY 10036
  (212) 715-9100

  Hannah Lee
  Daniel Williams
  Phuong Nguyen
  KRAMER LEVIN NAFTALIS & FRANKEL LLP
  990 Marsh Road
  Menlo Park, CA 94025
  (650) 752-1700

  Attorneys for Janssen Biotech, Inc.




                                        3
Case 1:19-cv-00434-CFC-CJB Document 212 Filed 07/17/20 Page 4 of 7 PageID #: 10169




                                     7.1.1 CERTIFICATION

         I hereby certify that counsel for the parties, including Delaware counsel, discussed the

  subject of the foregoing motion and that we have not been able to reach agreement.



                                              /s/ Jeremy A. Tigan
                                              __________________________
                                              Jeremy A. Tigan (#5239)
Case 1:19-cv-00434-CFC-CJB Document 212 Filed 07/17/20 Page 5 of 7 PageID #: 10170




                                 CERTIFICATE OF SERVICE

         I hereby certify that on July 17, 2020, I caused the foregoing to be electronically filed

  with the Clerk of the Court using CM/ECF, which will send notification of such filing to all

  registered participants.

         I further certify that I caused copies of the foregoing document to be served on July 17,

  2020, upon the following in the manner indicated:

  David E. Moore, Esquire                                               VIA ELECTRONIC MAIL
  Bindu A. Palapura, Esquire
  Stephanie E. O’Byrne, Esquire
  POTTER ANDERSON & CORROON LLP
  Hercules Plaza, 6th Floor
  1313 North Market Street
  Wilmington, DE 19801
  Attorneys for Defendants Zydus Worldwide
  DMCC and Cadila Healthcare Limited

  Jay R. Deshmukh, Esquire                                              VIA ELECTRONIC MAIL
  Hershy Stern, Esquire
  Jayita Guhaniyogi, Esquire
  Shelley Ivan, Esquire
  M. Diana Danca, Esquire
  KASOWITZ BENSON TORRES LLP
  1633 Broadway
  New York, NY 10019
  Attorneys for Defendants Zydus Worldwide
  DMCC and Cadila Healthcare Limited

  Dominick T. Gattuso, Esquire                                          VIA ELECTRONIC MAIL
  HEYMAN ENERIO GATTUSO & HIRZEL LLP
  300 Delaware Avenue, Suite 200
  Wilmington, DE 19801
  Attorneys for Defendants Sandoz Inc. and
  Lek Pharmaceuticals d.d.
Case 1:19-cv-00434-CFC-CJB Document 212 Filed 07/17/20 Page 6 of 7 PageID #: 10171




  Natalie C. Clayton, Esquire                             VIA ELECTRONIC MAIL
  ALSTON & BIRD LLP
  90 Park Avenue
  New York, NY 10016
  Attorneys for Defendants Sandoz Inc. and
  Lek Pharmaceuticals d.d.

  Shri Abhyankar, Esquire                                 VIA ELECTRONIC MAIL
  ALSTON & BIRD LLP
  One Atlantic Center
  1201 West Peachtree Street, Suite 4900
  Atlanta, GA 30309-3424
  Attorneys for Defendants Sandoz Inc. and
  Lek Pharmaceuticals d.d.

  Kirk T. Bradley, Esquire                                VIA ELECTRONIC MAIL
  ALSTON & BIRD LLP
  Bank of America Plaza
  101 South Tryon Street, Suite 4000
  Charlotte, NC 28280-4000
  Attorneys for Defendants Sandoz Inc. and
  Lek Pharmaceuticals d.d.

  Melanie K. Sharp, Esquire                               VIA ELECTRONIC MAIL
  James L. Higgins, Esquire
  Steven W. Lee, Esquire
  YOUNG CONAWAY STARGATT & TAYLOR, LLP
  1000 North King Street
  Wilmington, DE 19801
  Attorneys for Defendants Alvogen Pine Brook LLC
  and Natco Pharma Ltd.

  Siegmund Y. Gutman, Esquire                             VIA ELECTRONIC MAIL
  David M. Hanna, Esquire
  Michelle M. Ovanesian, Esquire
  Christopher D. Lynch, Ph.D.
  PROSKAUER ROSE LLP
  2029 Century Park East, Suite 2400
  Los Angeles, CA 90067-3010
  Attorneys for Defendants Alvogen Pine Brook LLC
  and Natco Pharma Ltd.




                                              2
Case 1:19-cv-00434-CFC-CJB Document 212 Filed 07/17/20 Page 7 of 7 PageID #: 10172




  Kimberly Q. Li, Esquire                                        VIA ELECTRONIC MAIL
  PROSKAUER ROSE LLP
  One International Place
  Boston, MA 02110
  Attorneys for Defendants Alvogen Pine Brook LLC
  and Natco Pharma Ltd.


                                           /s/ Jeremy A. Tigan
                                           __________________________
                                           Jeremy A. Tigan (#5239)




                                              3
